In Re: VIRGINIA FOAT, applying for Supervisory and Remedial writ and STAY ORDER to the Fifth Circuit Court of Appeal, Number 83-K-568, Parish of Jefferson; 24th Judicial District Court, Number 83-169
Granted and remanded to the Court of Appeal for expedited argument and opinion on the merits. A pre-trial application for supervisory writs, which presents, on a complete record developed at a well-tried hearing, a serious, potentially meritorious issue that may be dispositive of the case, should be entertained on the merits. We have not followed the federal policy against review of pre-trial rulings in criminal cases expressed in United States v. MacDonald, 435 U.S. 850, 98 S.Ct. 1547, 56 L.Ed.2d 18 (1978) and relied on by the Court of Appeal herein. Rather, prompted by a desire to bring criminal cases to a conclusion as expeditiously as possible, this Court has adopted a policy favoring the exercise of supervisory jurisdiction and interlocutory appellate review of pre-trial rulings on issues which may be dispositive of the case. This procedure promotes the fair, prompt and efficient administration of justice. For a case indicative of this Court’s policy, see State v. Nowell, 363 So.2d 523 (La.1978).